Citation Nr: 1316027	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  12-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and P.B.

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to July 1945.  The Veteran died in November 1986.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant testified at a video-conference hearing before the undersigned Veterans Law Judge in April 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where there are primary causes of death that by their nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would generally not be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The appellant argues episodes of hypoxia in service led to brain damage and ultimately to Parkinson's disease and that the Veteran' Parkinson's disease brought about the Veteran's death.

Lay statements have been submitted indicating that, during service, the Veteran was exposed to low oxygen situations and that he was found "semi-conscious and unconscious" until the aircraft was able to let down to a lower altitude.

The appellant has submitted a statement from a physician at the Mayo Clinic, dated in January 1970, that states "I might conclude by saying that I feel that it is possible that your husband received damage as a result of hypoxia during his activities in World War II which might have brought on his subsequent Parkinsonian symptoms."

The appellant submitted another statement from a physician at the Mayo Clinic, dated in February 1970, that states:

We are told that [the Veteran] served during World War II and that 'during some of the combat missions they were without or low on oxygen at high altitudes.'  He also is said to have had a job involving checking out 'the new crew members and they would let their oxygen masks freeze up and he would have to go to them sometimes without oxygen himself and break their masks loose'.  If [the Veteran] suffered from frequent episodes of cerebral ischemia during World War II as a result of the above mentioned experiences, it is entirely probable that his Parkinsonism is the result of brain damage suffered at that time.

The Veteran's death certificate indicates that the cause of the Veteran's death was cardiac arrest due or as a consequence of acute myocardial infarction due to or as a consequence of arteriosclerotic heart disease.  Noted as other significant conditions contributing to death but not related to cause given are Parkinson's disease and dementia.

Although service connection for Parkinson's disease was denied during the Veteran's lifetime, "issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime."  38 C.F.R. § 20.1106.  It is undisputed that the Veteran was diagnosed with Parkinson's disease.  While it appears from the Death Certificate that the Veteran's Parkinson's disease was not the principle cause of his death, it is unclear based whether the Veteran's Parkinson's disease manifested "debilitating effects" that made him "materially less capable" of resisting the effects of the fatal disease or that the Veteran's Parkinson's disease had a "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  As such, the Board finds it necessary to remand the claim for a medical opinion to be obtained.  

The Board notes that leading up to the Veteran's death he was treated by VA at the La Jolla Veterans Hospital and National Health Care Nursing Home, Villa Monte Vista Nursing.  In addition, the Veteran's Death Certificate reveals that the place of the Veteran's death was the National Health Care Nursing Home.  In addition, the record reveals that the Veteran was treated at the UCLA Center for the Health Sciences.  However, review of the claims file does not reveal that the Veteran's terminal records or the records regarding his treatment at UCLA Center for the Health Sciences have been obtained and associated with the claims file.  

Review of the claims file reveals that the Veteran was treated at the Mayo Clinic for his Parkinson's disease.  However, other than letters from the Veteran's physicians, the treatment notes associated with the Veteran's treatment are not associated with the claims file. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1) (2012).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, attempts must be made to obtain the records of the Veteran's treatment at the La Jolla Veterans Hospital and, after adequate authorization has been obtained, attempts must be made to obtain the records of the Veteran's treatment from National Health Care Nursing Home, Villa Monte Vista Nursing, UCLA Center for the Health Sciences, and the Mayo Clinic.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Review of the claims file reveals that the Veteran was awarded Social Security Administration disability benefits.  However, the records regarding the application for these benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  Thus, this appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records regarding the Veteran from the La Jolla Veterans Hospital.

2.  Obtain complete copies of any SSA decisions on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After obtaining adequate authorization, attempt to obtain all treatment records regarding the Veteran from the National Health Care Nursing Home, Villa Monte Vista Nursing, UCLA Center for the Health Sciences, and the Mayo Clinic.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  Thereafter, forward the claims file to an appropriate VA examiner for the preparation of a medical opinion.  The claims file must be made available to and reviewed by the examiner in conjunction with preparation of the opinion, and the report must reflect that such a review was made.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's Parkinson's disease manifested "debilitating effects" that made him "materially less capable" of resisting the effects of the fatal disease or that the Veteran's Parkinson's disease had a "material influence in accelerating death," thereby contributing substantially or materially to the cause of death?  Please note that in determining whether a disability or disabilities contributed to death, it must be shown that the Veteran's Parkinson's disease contributed substantially or materially; that it combined with another service-connected condition to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  The examiner should provide a complete rationale for any opinion provided.

5.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, issue the appellant and her representative a supplemental statement of the case and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

